DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5, 9, 15 and 22 are objected to because of the following informalities:  
In claim 2, change “the first and second fluid channels” to --  the first cooling channel and second cooling channel  --;
In claim 5, line 2, “the rotor” should be --  a rotor  --;
In claim 9, lines 2-3, “passages” should be --  passageways --;
In claim 15, line 4, “outlet tube” should be --   an outlet tube  --;
In claim 22, lines 1-3, “passages” should be --  passageways --;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Marvin (US 2014/0300220).
As to claim 1, Marvin shows (FIG. 1,4) A rotary electric machine (claim 1) comprising: 
a stator 1 extending along an axis and having teeth 4 arranged about the axis, the teeth 4 being circumferentially spaced apart by slots (para[0029], extending in axial direction para[0033]:11-14; slots para[0031]); 
conductors 2,3 extending around the teeth 4 and through the slots, the conductors 2,3 being electrically connected to one another to form phases (phase A,B,C para[0034]); (FIG. 9):

    PNG
    media_image1.png
    530
    996
    media_image1.png
    Greyscale

cooling devices 9,10,11,12 provided in the slots, each cooling device 9,10,11,12 being fluidly connected to an inlet tube 902 for supplying cooling fluid to the cooling device 9,10,11,12 and an outlet tube 904 for removing cooling fluid from the cooling device 9,10,11,12 (para[0031]); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0300220) in view of Bauer et al. (US 2018/0041105, hereinafter Bauer).
As to claim 2/1, Marvin was discussed above with respect to claim 1 except for the first and second fluid channels extend circumferentially about the axis and are concentric with one another.
Bauer suggests (FIG. 4) the first 11a and second 11b fluid channels extend circumferentially about the axis and are concentric with one another (para[0061],[0062]).


As to claim 3/1, Marvin was discussed above with respect to claim 1 except for each cooling device the cooling fluid flows a first circumferential distance within the first cooling channel to the inlet tube and flows a second circumferential distance within the second cooling channel away from the outlet tube, the sum of the first and second circumferential distances being substantially equal for each cooling device.
Bauer shows (FIG. 2 and 4) for each cooling device 13 the cooling fluid flows a first circumferential distance within the first cooling channel 11a to the inlet tube 17 and flows a second circumferential distance within the second cooling channel 11b away from the outlet tube 15, the sum of the first and second circumferential distances being substantially equal for each cooling device 13 (coolant flows 60 degrees for each inlet/outlet para[0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin to have for each cooling device 9,10,11,12 the cooling fluid flows a first circumferential distance within the first cooling channel 912 to the inlet tube 902 and flows a second circumferential distance within the second cooling channel 914 away from the outlet tube 904, the sum of the first and second circumferential distances being substantially equal for each cooling device 9,10,11,12 as taught by Bauer, for the advantageous benefit of facilitating uniform temperature distribution over the different conductors 2,3 as taught by Bauer (para[0062]:18-21).
As to claim 13, Marvin shows (FIG. 1,4 above) A rotary electric machine (claim 1) comprising: 

conductors 2,3 extending around the teeth 4 and through the slots, the conductors 2,3 being electrically connected to one another to form phases (phase A,B,C para[0034]); (FIG. 9 above)
cooling devices 9,10,11,12 provided in the slots, each cooling device 9,10,11,12 being fluidly connected to an inlet tube 902 for supplying cooling fluid to the cooling device 9,10,11,12 and an outlet tube 904 for removing cooling fluid from the cooling device 9,10,11,12 (para[0035]; tubes are implied to carry the fluid to the cooling devices); and 
a manifold 910 comprising a first cooling channel 912 fluidly connected to each inlet tube 902 and a second cooling channel 914 fluidly connected to each outlet tube 904.
Marvin does not show for each cooling device the cooling fluid flows a first circumferential distance within the first cooling channel to the inlet tube and flows a second circumferential distance within the second cooling channel away from the outlet tube, the sum of the first and second circumferential distances being substantially equal for each cooling device.
Bauer shows (FIG. 2 and 4) for each cooling device 13 the cooling fluid flows a first circumferential distance within the first cooling channel 11a to the inlet tube 17 and flows a second circumferential distance within the second cooling channel 11b away from the outlet tube 15, the sum of the first and second circumferential distances being substantially equal for each cooling device 13 (coolant flows 60 degrees for each inlet/outlet para[0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin to have for each cooling device 9,10,11,12 the cooling fluid flows a first circumferential distance within the first cooling channel 912 to the inlet tube 902 and flows a second circumferential distance within the second cooling channel 914 away from the 
As to claim 15, Marvin shows (FIG. 1,4,9) A manifold 910 for a rotary electric machine (claim 1) having a stator 1 extending along an axis and including teeth 4 arranged about the axis, the teeth 4 being circumferentially spaced apart by slots, conductors 2,3 extending around the teeth 4 and through the slots, and a cooling device 9,10,11,12 provided in each slot and having an inlet tube 902 and outlet tube 904 associated therewith (para[0029], extending in axial direction para[0033]:11-14; slots para[0031]; para[0035]; tubes are implied to carry the fluid to the cooling devices), 
the manifold 910 comprising: 
a first cooling channel 912 fluidly connected to the inlet tubes 902 of the cooling devices and a second cooling channel 914 fluidly connected to the outlet tubes 904 of the cooling devices 9,10,11,12, (para[0035]).
Marvin does not show for each cooling device the cooling fluid flows a first circumferential distance within the first cooling channel to the inlet tube and flows a second circumferential distance within the second cooling channel away from the outlet tube, the sum of the first and second circumferential distances being substantially equal for each cooling device.
Bauer shows (FIG. 2 and 4) for each cooling device 13 the cooling fluid flows a first circumferential distance within the first cooling channel 11a to the inlet tube 17 and flows a second circumferential distance within the second cooling channel 11b away from the outlet tube 15, the sum of the first and second circumferential distances being substantially equal for each cooling device 13 (coolant flows 60 degrees for each inlet/outlet para[0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin to have for each cooling device 9,10,11,12 the 
As to claim 16/15, Marvin in view of Bauer was discussed above with respect to claim 15 except for the first and second fluid channels extend circumferentially about the axis and are concentric with one another.
Bauer suggests (FIG. 4) the first 11a and second 11b fluid channels extend circumferentially about the axis and are concentric with one another (para[0061],[0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin in view of Bauer to have the first 912 and second 914 fluid channels extend circumferentially about the axis AX and are concentric with one another as taught by Bauer, for the advantageous benefit of facilitating uniform temperature distribution over the different conductors 2,3 as taught by Bauer (para[0062]:18-21).
As to claim 17/15, Marvin in view of Bauer was discussed above with respect to claim 15 and Marvin further shows all the cooling devices 9,10,11,12 in the machine are fluidly connected in parallel (parallel para[0035]).

Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0300220) in view of Lepres et al. (US 2013/0076171, hereinafter Lepres).
As to claim 4/1, Marvin was discussed above with respect to claim 1 except for fins extending axially from the manifold and arranged in an annular pattern about the axis for removing heat from the stator with circulating air.


    PNG
    media_image2.png
    438
    572
    media_image2.png
    Greyscale

Fins 89F extending axially from the manifold 18 and arranged in an annular pattern about the axis for removing heat from the stator with circulating air (manifold in 18 para[0059], rotor 24,32 para[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin to have fins 89F extending axially from the manifold and arranged in an annular pattern about the axis for removing heat from the stator with circulating air as taught by Lepres, for the advantageous benefits of absorbing and transferring heat from an interior of the machine and for stiffening the manifold.
As to claim 5/4/1, Marvin in view of Lepres was discussed above with respect to claim 4 except for the fins are configured to collectively encircle the rotor.
Lepres shows (FIG. 10 above) the fins 89F are configured to collectively encircle the rotor 24,32 (rotor 24,32 includes shaft 32 para[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin in view of Lepres to have the fins 89F are configured to collectively encircle the rotor as taught by Lepres, for the advantageous benefits of absorbing and transferring heat from an interior of the machine and for stiffening the manifold.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0300220) in view of Pfleger (US 1,961,387 A).
As to claim 10/1, Marvin was discussed above with respect to claim 1 and Marvin further describes a rotor rotatable within and relative to the stator (a rotary electric machine claim 1 and background para[0001], which includes fluid drag between the rotor and the stator para[0004]).
Marvin does not show a fan being secured to and rotatable with the rotor for generating airflow for cooling the rotor.
Pfleger shows (FIG. 1) a fan 35 being secured to and rotatable with the rotor 12 for generating airflow for cooling the rotor 12 (arrows show airflow drawn by fan 35 toward end of rotor 12 and then toward end windings 15 for ventilation page 1, col.2:101-107 and col.2:85-101, ventilation means cooling page 1, col.1:1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Marvin to have a fan 35 being secured to and rotatable with the rotor for generating airflow for cooling the rotor as taught by Pfleger, for the advantageous benefit of cooling the electric machine as taught by Pfleger (page 1, col.1:1-5).
As to claim 11/10/1, Marvin in view of Pfleger was discussed above with respect to claim 10 except for the fan is configured to direct the airflow over the manifold such that the cooling fluid flowing through the first and second cooling channels removes heat from the airflow.
Pfleger shows (FIG. 1) the fan 35 is configured to direct the airflow over the end frames 21,22 such that the end frames 21,22 remove heat from the airflow (page 1, col.2:85-101, structure is capable of performing the claimed function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Marvin in view of Pfleger to have the fan 35 is configured to direct the airflow over the manifold such that the cooling fluid flowing through the first .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0300220) in view of Pfleger (US 1,961,387 A) and Lepres et al. (US 2013/0076171, hereinafter Lepres).
As to claim 12/10/1, Marvin in view of Pfleger was discussed above with respect to claim 10 except for fins extending axially from the manifold and arranged in an annular pattern about the axis for removing heat from the rotor.
Lepres shows (FIG. 10 above) Fins 89F extending axially from the manifold 18 and arranged in an annular pattern about the axis for removing heat from the stator with circulating air (manifold in 18 para[0059], rotor 24,32 para[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin in view of Pfleger to have fins 89F extending axially from the manifold and arranged in an annular pattern about the axis for removing heat from the rotor as taught by Lepres, for the advantageous benefits of absorbing and transferring heat from an interior of the machine and for stiffening the manifold.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0300220) in view of Bauer et al. (US 2018/0041105, hereinafter Bauer) and Lepres et al. (US 2013/0076171, hereinafter Lepres).
As to claim 18/15, Marvin in view of Bauer was discussed above with respect to claim 15 except for fins extending axially from the manifold and arranged in an annular pattern about the axis for removing heat from a rotor rotatable within and relative to the stator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin in view of Bauer to have fins 89F extending axially from the manifold and arranged in an annular pattern about the axis for removing heat from a rotor rotatable within and relative to the stator as taught by Lepres, for the advantageous benefits of absorbing and transferring heat from an interior of the machine and for stiffening the manifold.
As to claim 19/18/15, Marvin in view of Bauer and Lepres was discussed above with respect to claim 18 except for the fins are configured to collectively encircle the rotor.
Lepres shows (FIG. 10 above) the fins 89F are configured to collectively encircle the rotor 24,32 (rotor 24,32 includes shaft 32 para[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Marvin in view of Bauer and Lepres to have the fins 89F are configured to collectively encircle the rotor as taught by Lepres, for the advantageous benefits of absorbing and transferring heat from an interior of the machine and for stiffening the manifold.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (CN 110429762 A) in view of Namuduri et al. (US 2019/0323473, hereinafter Namuduri).
As to claim 23, Kong shows a rotary electric machine 1 (motor) comprising (FIG. 2): 

    PNG
    media_image3.png
    482
    909
    media_image3.png
    Greyscale

a stator 11 forming a housing extending along an axis AX and having teeth arranged about the axis AX, the teeth being circumferentially spaced apart by slots 17; 
conductors extending around the teeth and through the slots 17 (winding para[0069]:1-3); 
a rotor 12 rotatable within and relative to the stator 11; and 
a fan 121 having a shaft 129 secured to and rotatable with the rotor 12 for generating airflow to cool the rotor 12 (para[0065],[0079], shaft para[0090], conductors are windings para[0069], fan on rotor 12 which is secured to shaft shown in FIG.2, fan is capable of generating airflow to cool the rotor 12).
Kong does not show the conductors being electrically connected to one another to form phases.
Namuduri describes the conductors being electrically connected to one another to form phases (para[0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine 1 of Kong to have the conductors being electrically connected to one another to form phases as taught by Namuduri, for the advantageous benefit of conducting a phased current to generate a rotating magnetic field as taught by Namuduri (para[0062]:8-12).
As to claim 24/23, Kong in view of Namuduri was discussed above with respect to claim 23 and Kong further shows the fan 121 draws air into axial openings in the rotor 12 and forces air out through a radial gap between the rotor 12 and the stator 11 (fan is capable of performing the claimed function, gap is implied between rotor and stator).
As to claim 25/23, Kong in view of Namuduri was discussed above with respect to claim 23 and Kong further shows (FIG. 2 above and 7):

    PNG
    media_image4.png
    405
    484
    media_image4.png
    Greyscale

a liquid cooled manifold 26 connected to the stator 11 and including fins 103,105 arranged in an annular pattern about the axis AX for removing heat from the rotor 12, the airflow from the fan 121 passing over the fins 103,105 (annular fins 25,103 on end plates 9,10, grooves 26 para[0067]).
As to claim 26/23, Kong in view of Namuduri was discussed above with respect to claim 23 and Kong further shows (FIG. 2 above) the fan 121 includes blades 123 and the number of blades 123 is not a common multiple of the number of slots 17 (number of blades is 12, number of slots is 30 see FIG. 5).
As to claim 27/23, Kong in view of Namuduri was discussed above with respect to claim 23 and Kong further shows (FIG. 2 above) the fan 121 includes blades 123 and the number of blades 123 is not a common multiple of the number of magnetic poles of the stator 11 (number of blades is 12, number of teeth is 30 see FIG. 5).
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (CN 110429762 A) in view of Namuduri et al. (US 2019/0323473, hereinafter Namuduri) and Mortensen (US 1,450,902 A).
As to claim 28/23, Kong in view of Namuduri was discussed above with respect to claim 23 and Kong further shows (FIG. 2 above) the fan 121 includes blades 123. 
Kong does not show the number of blades is a prime number.
However, Mortensen recognizes that the number of blades is a result-effective variable for the rotor.  Mortensen states that “[t]he rotor also carries any desired number of fan blades 8” (page 1, col.1:52-54), leaving it to the person of ordinary skill in the art to choose the number of blades.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the number of blades is a prime number to result in, and for the advantageous benefit of, drawing air through the electric machine 1 to the teeth and cooling the teeth (core page 2, col.2:78-80 and cooling pole pieces page 1, col.2:75-97).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the number of blades.  See MPEP 2144.05.


Allowable Subject Matter
Claim 14 is allowed.
Claims 6-9 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The primary reason for the indication of allowable subject matter of claims 7, 14 is the inclusion of the limitation of the motor connection electrically connected to the conductors and secured to the manifold and aligned with the cooling channels which is not found in or suggested by the prior art references.
The primary reason for the indication of allowable subject matter of claims 8 and 21 is the inclusion of the limitations of the first connecting passageways and second connecting passageways both extending radially which are not found in or suggested by the prior art references.  Claims 9 and 22 are indicated to be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ho et al. (US 2014/0139057) shows a cooling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832